Name: Commission Regulation (EC) No 1641/1999 of 27 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 EN Official Journal of the European Communities28. 7. 1999 L 195/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1641/1999 of 27 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 28 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 28. 7. 1999L 195/2 ANNEX to the Commission Regulation of 27 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 628 129,7 999 129,7 0709 90 70 052 48,4 999 48,4 0805 30 10 388 57,1 524 52,4 528 59,5 999 56,3 0806 10 10 052 116,0 220 92,0 388 132,7 400 232,1 508 160,4 512 44,9 600 120,3 624 131,2 999 128,7 0808 10 20, 0808 10 50, 0808 10 90 388 82,0 400 60,3 508 83,4 512 66,6 524 65,3 528 72,1 800 167,4 804 86,6 999 85,5 0808 20 50 388 79,4 512 78,6 528 40,7 804 75,8 999 68,6 0809 10 00 052 125,1 064 70,2 999 97,7 0809 20 95 052 167,3 400 186,3 616 208,9 999 187,5 0809 40 05 064 57,3 624 188,6 999 122,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999 stands for of other origin.